Citation Nr: 0405835	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
pterygium of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from May 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In February 2004, the Board granted the veteran's motion to 
advance the appeal on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2003).  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's service-connected pterygium in the left eye 
has not recurred and it is manifested by no visual field 
deficit; he has corrected visual acuity of 20/50 in the left 
eye due to pseudophakia and no improvement with refraction 
for corrected vision in the right eye.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
pterygium of the left eye have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.75, 4.76, 4.76a, 4.84a, Diagnostic 
Code 6034 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to receiving the claim, the Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted and became effective.  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In July 
2001, the RO asked the appellant submit any additional 
medical evidence or lay evidence to support his claim within 
60 days.  In a June 2002 statement of the case (SOC), the RO 
informed the appellant of what was needed to establish a 
higher rating and he was given additional chances to supply 
any pertinent information.  VA medical records from October 
2000 to May 2001 and private treatment records from November 
1998 to September 2001 have been associated with the claims 
file.  Moreover, the veteran was examined in August 2001.  
Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to his claim.  Accordingly, the Board finds 
that no further assistance to the appellant in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).  Under these circumstances, the Board finds that 
the private and VA treatment records and an August 2001 VA 
examination report are adequate for determining whether the 
criteria for a higher (compensable) rating have been met.  

The United States Court of Appeals for Veteran Claims' 
(Court) held in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, regarding the 
issue of entitlement to a compensable rating discussed in 
this decision, a substantially complete application was 
received on April 24, 2001.  In a letter to the veteran dated 
July 16, 2001 prior to an unfavorable decision in this case, 
the AOJ provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence that would be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that shows aggravation of his 
condition that had not been submitted previously related to 
the claim.  In a June 2002 SOC, the AOJ also informed the 
veteran of the evidence needed to support his claim.  

The Board observes that, in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 17 Vet. App. at 
430.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters 
and an SOC, and its accompanying notice letter, the AOJ 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Analysis

The appellant contends, in essence, that his service-
connected pterygium of the left eye is more severe than the 
assigned disability rating suggests.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service medical records show that on entrance into service, 
the veteran was noted to have pterygium of the right eye.  In 
1943, the pterygium of his right eye was operated on.  In 
January 1945, the records show pterygium in both eyes.  

A 1950 VA hospital summary report showed a visual acuity of 
20/20 minus 3 in both eyes.  Deductions and versions were 
normal.  The veteran had an old transplanted pterygium in the 
right eye, which still had a small corneal involvement of 
approximately 1.5 millimeters.  In the left eye, there was a 
wide, thick pterygium, on the medial aspect, invading the 
cornea for about 2 millimeters.  The veteran was operated on 
in September 1950 and had a McReynold's transplant of the 
pterygium of the left eye.  The final diagnosis was pterygia 
of both eyes and recurrent pterygium of the right eye.  

In September 1962, the veteran was hospitalized by VA for 
excision of pterygium of the right eye.  

At a July 1970 VA eye examination, the veteran was noted to 
have recurring pterygia of both eyes with refractive error.

In a November 1970 rating decision, the veteran was granted 
service connection for pterygium of the left eye and assigned 
a noncompensable disability rating, effective from March 20, 
1970.

VA treatment records from November 1972 to November 1980 show 
complaints of recurring pterygia of both eyes.  A November 
1972 record reflects a diagnosis of bilateral nasal pterygia 
and recurring pterygium of the left eye.  January 1973 
records show a history of excision of pterygium of the right 
eye (once) and of the left eye (twice) and treatment related 
to recurring pterygium of the left eye.  An April 1974 record 
shows recurring pterygium of the left eye and bilateral 
conjunctivitis.  A June 1975 record reflects continuing 
treatment for chronic allergic conjunctivitis.  Recurring 
pterygium of the left eye was noted in April and October 
1976.  A February 1977 record shows impressions of chronic 
conjunctivitis in both eyes, status post excision of nasal 
pterygium of the right eye, recurrent nasal pterygium of the 
left eye, mixed astigmatism of both eyes, and presbyopia of 
both eyes.  At a May 1980 eye evaluation, the veteran had 
redness in both eyes and was diagnosed with chronic 
conjunctivitis and refractive error.  A November 1980 record 
shows rule out glaucoma.

Private treatment records from January 1998 to September 2001 
show treatment, including surgery, for the following eye 
disorders: dry eyes; conjunctivitis; senile cataracts in both 
eyes, worst in the left; pterygium of the right eye; macular 
hole in the right eye; and detached retina of the right eye.

VA treatment records from October 2000 to May 2001 show 
entries for right eye blindness.

At an August 2001 VA eye examination, the veteran reported a 
history of several eye surgeries, including cataract surgery 
in both eyes, and six years of retinal detachment in his 
right eye.  On examination, the right eye showed uncorrected 
far vision of counted fingers to 11 feet and no improvement 
with refraction for corrected vision.  The left eye showed 
uncorrected vision of 20/60 (far) and corrected vision of 
20/50 (both near and far).  There was no diplopia or visual 
field deficit noted.  The diagnoses were chronic open angle 
glaucoma, old retinal detachment of right eye, and 
pseudophakia of both eyes.  No pterygium in either eye was 
noted.

The veteran's pterygium is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2003), which provides that the disability is rated for loss 
of vision, if any.  Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079 (2003).  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2003).  Visual acuity is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses, unless there is a difference of more 
than four diopters of spherical correction between the two 
eyes, or the presence of keratoconus.  38 C.F.R. § 4.75 
(2003).  It is noteworthy that eye disorders also may be 
rated based on contraction of visual fields.  38 C.F.R. 
§§ 4.76, 4.76a (2003).

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against 
the claim for a compensable rating using the visual acuity 
impairment table.  A review of the private and VA medical 
evidence pertinent to the veteran's eyes and vision shows 
that the veteran does not have any visual field deficit due 
to pterygium of the left eye.  The primary cause of the 
veteran's vision loss appears to be from macular 
degeneration, cataracts and glaucoma; despite the veteran's 
history of pterygia and pterygia excision, such was not the 
cause of his vision loss

On the evidence, the Board is unable to find a basis for 
entitlement to a compensable rating.  There was no visual 
field deficit noted on VA examination.  It appears clear that 
the veteran's loss of vision acuity has been attributed to 
his nonservice-connected eye disorders not to his service-
connected pterygium.  Differentiation of pertinent 
symptomatology involves complex medical questions, and the 
Board must find that the opinions of trained medical 
professionals are of considerable probative value.  While the 
veteran may sincerely believe that his service-connected 
disability warrants a compensable rating, the totality of the 
evidence weighs against his claim.  Again, the evidence shows 
that nonservice-connected eye disorders are responsible for 
the loss of vision acuity.

The weight of the credible evidence demonstrates that the 
veteran's service-connected pterygium of the left eye has not 
recurred and does not interfere with his field of vision to a 
compensable degree.  His other visual problems with both eyes 
are not part of the service-connected disorder.  As the 
veteran's pterygium of the left eye is not causing a 
compensable impairment of vision, a noncompensable rating is 
warranted.

As noted above the medical records from recent years show the 
veteran has several other problems with both of his eyes.  
The contents of these medical records indicate that these 
other problems with both eyes have nothing to do with his 
service-connected pterygium.  While the veteran contends to 
the contrary, he as a layman has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted, the 
Board may not consider manifestations not resulting from 
service-connected disease or injury in rating the service-
connected disability.  38 C.F.R. § 4.14.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that either the veteran's service-connected 
eye disorder alone has resulted in frequent hospitalizations 
or caused marked interference in his employment.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
disability rating for pterygium of the left eye.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) rating for pterygium of the left 
eye is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



